Holcomb, J.
(dissenting) — I dissent. The decision on the former appeal sent this case back for the sole purpose of determining the reasonableness of these charges as matters of fact, which direction the trial judge obeyed. That settled the law of the case.
The reasonableness of all charges was for the trial court to find. Under the statements made in the prevailing opinion, there was no preponderance against same.
The judgment should be affirmed.
Millard, C. J., Steinert, and G-eraghty, JJ., concur with Holcomb, J.